

MUTUAL RELEASE AND NON-DISPARAGEMENT AGREEMENT
 
I, Donald W. Wallace (“Executive”), in consideration of and subject to the
performance by Lazy Days R.V. Center, Inc., a Florida corporation (together with
its subsidiaries, the “Company”), of its obligations under the Retirement
Agreement dated as of the date hereof by and among Executive, Lazy Days’ R.V.
Center Inc., LD Holdings Inc., and RV Acquisition Inc. (the “Retirement
Agreement”), do hereby release and forever discharge as of the date hereof the
Company and all present and former directors, officers, executives, employees,
attorneys, agents, representatives, executives, successors and assigns of the
Company and its direct or indirect owners, parents, affiliates and subsidiaries
(and their directors, officers, executives, employees, attorneys, agents,
representatives and executives) (collectively, the “Released Parties”) to the
extent provided below.
 

(1)  
Except as provided in paragraph 2 below, I knowingly and voluntarily release and
forever discharge the Released Parties from any and all claims, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date hereof)
and whether known or unknown, suspected, or claimed against any of the Released
Parties which I, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my engagement by, employment with
or separation from the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Civil Rights Act of 1866, as
amended; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

(2)  
I understand and agree that this Mutual Release And Non-Disparagement Agreement
(“Release”) does not waive or release any rights or claims which arise after the
date I execute this Release; claims for enforcement of Section C and E of the
Retirement Agreement; claims for benefits under any employee benefit plan
maintained by the Company; claims under Section 5(iv) of that certain Management
Agreement dated as of May 14, 2004 among Bruckmann, Rosser, Sherrill & Co.,
L.L.C., RV Acquisition, Inc., LD Holdings, Inc. and the Company; claims for
unemployment or worker’s compensation as provided by law; or actions or
omissions by the Company prior to the date hereof that represent willful
misconduct or fraud. To the best of my knowledge, I am not aware of any claims
that I have under any employee benefit plan maintained by the Company other than
in connection with my participation in the Company’s 401(K) plan and any claims
I may have under the Company’s group health and disability insurance plans.

 

(3)  
I acknowledge and intend that this Release shall be effective as a bar and shall
serve as a complete defense to each and every one of the Claims and that it
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied.

 

(4)  
I represent that I have not made any assignment or transfer of any Claim. I
agree that neither this Release, nor the furnishing of the consideration for
this Release, shall be deemed or construed at any time to be an admission by the
Company or any Released Party of any improper or unlawful conduct. I agree that
this Release is confidential and agree not to disclose any information regarding
the terms of this Release, except to my immediate family and any tax, legal or
other counsel with whom I may consult regarding the meaning or effect hereof or
as required by law, and I will instruct each of the foregoing not to disclose
the same to anyone.

 

(5)  
Each provision of this Release shall be interpreted in such manner as to be
effective and valid under applicable law and any provision of this Release held
to be invalid, illegal or unenforceable in any respect shall be severable. This
Release cannot be amended except in a writing duly executed by the Company and
me.

 

(6)  
The Company (meaning, solely for this purpose, the Company’s directors and
executive officers) will not, and will use its commercially reasonable efforts
to cause the other Released Parties to not, disparage Executive or Executive’s
performance or otherwise take any action which could reasonably be expected to
adversely affect Executive’s personal or professional reputation. Similarly,
Executive will not disparage the Released Parties or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of the Released Parties.

 

(7)  
The Company does hereby release and forever discharge as of the date hereof the
Executive and his personal representatives and heirs, with respect to any action
or omission by the Executive made in his capacity as employee, officer and
director (and not in any other capacity, including, without limitation in the
capacity as a “Seller” under and as defined in the Stock Purchase Agreement
dated as of April 27, 2004 by and among the Company, RV Acquisition Inc. and
certain other parties thereto, in the capacity as stockholder of RV Acquisition,
Inc., in the capacity as beneficial owner of I-4 Land Holding Limited Company,
and in the capacity as consignor under certain consignment agreements with the
Company) which action or omission took place prior to the date hereof; provided
that this release shall not be applicable to (i) such actions or omissions that
represent willful misconduct or fraud other than any action or omission that was
specifically approved by the board of directors, (ii) any rights or claims which
arise after the date hereof, (iii) claims for enforcement of the Employment
Agreement, and (iv) claims for enforcement of the Non-compete and Covenant
Agreement.

 

(8)  
I acknowledge that I have entered into this Release freely and without coercion,
that I have been advised by the Company to consult with counsel of my choice,
that I have had adequate opportunity to so consult, and that I have been given
all time periods required by law to consider this Agreement, including but not
limited to the 21-day period required by the Age Discrimination in Employment
Act of 1967, as amended. I further acknowledge that within the 7-day period
following my execution of this Agreement (the “Revocation Period”) I shall have
the unilateral right to revoke this Agreement. In order to be effective, notice
of Executive’s revocation of this Agreement must be received by the Company on
or before the last day of the Revocation Period.

 

(9)  
This Release shall be governed by the internal laws, and not the laws of
conflicts, of the State of Florida.

 


--------------------------------------------------------------------------------



I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.
 
LAZY DAYS’ R.V. CENTER, INC.




By: /s/ John Horton
Name: John Horton
Title: Chief Executive Officer
 
/s/ Donald W. Wallace
Donald W. Wallace
